DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim 1 is amended in the reply filed on 04/19/2022. 
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by newly applied prior art reference Jeon in addition to previously relied on references below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140251956 to Jeon. 
Claim 1: Jeon discloses a processing tool for depositing a film on a workpiece, comprising: a chamber body (102 [chamber], Fig. 1); a plasma source (106 [plasma generator]), wherein the plasma source (106) is operated in a first mode (RF power, para. [0043]), and wherein the plasma source (106) induces a plasma from one or more processing gasses which flow into the chamber body (para. [0043]); and
a chuck (154 [stacked structure], Fig. 1) in the chamber body (102) for supporting the workpiece (W [substrate]), wherein the chuck (154) comprises pins (158 [electrode rods]) for contacting a backside surface of the workpiece (para. [0049]), wherein the pins (158) are electrically coupled to a DC power source (170 [DC pulse generator], Fig. 2), wherein the DC power source (170) is operated in a second mode (DC voltage pulse, para. [0047], [0055-0057]), and wherein the film comprises constituents of only the one or more processing gasses (para. [0005] where deposition is considered among other processes).
Claim 2: Jeon discloses wherein the first mode (RF power, para. [0043], Fig. 1, Jeon) is different than the second mode (DC voltage pulse, para. [0055-0057]).
Regarding claims 1-12, it is noted that the modes, cycles, and frequencies are interpreted as intended use of the system, as Jeon has the structure components and discloses many options necessary to perform, and additionally, Applicant’s own specification and drawings disclose many options and variations for operation.   Additionally, the courts have held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP 2144.05 II (A). And, the courts have held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114 II.
Claims 3-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon as applied to claim 1-2 above, and further in view of US 2019/0088520 to “Kraus.”
Claims 3-12: Jeon does not disclose (claim 3) wherein the second mode is a pulsed mode, and wherein the second mode comprises alternating a first voltage and a second voltage; (claim 4) wherein the second mode is a continuously on mode; (claim 5) wherein the first mode comprises a first frequency and a first duty cycle, and wherein the second mode is a pulsed mode that comprises a second frequency and a second duty cycle; (claim 6) wherein the first frequency is equal to the second frequency; (claim 7) wherein the first duty cycle is equal to the second duty cycle; (claim 8) wherein the first duty cycle is different than the second duty cycle; (claim 9) wherein the first frequency is different than the second frequency; (claim 10) wherein the first duty cycle is the same as the second duty cycle; (claim 11) wherein the first duty cycle is different than the second duty cycle; (claim 12) wherein the second duty cycle is between 1% and 99%.
However Kraus teaches the ability to adjust the frequency, duty cycle, and/or duration of the cyclic voltages, for both positive and negative DC bias conditions, and applying both positive and negative DC bias pulses vs. continuous power, for the purpose of allowing for tuning of across-substrate processing uniformity and improvement thereof, among other useful attributes (para. [0026], [0023]). This reads on optimizing first and second modes, multiple voltages, pulsing, frequency variation, duty cycle variation.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of the above operation modes taught by Kraus with motivation to allow for tuning of across-substrate processing uniformity and improvement thereof, among other useful attributes.
Claims 3-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon as applied to claim 1-2 above, and further in view of US 2016/0011526 to “Xie.”
Claims 3-12: Jeon does not disclose (claim 3) wherein the second mode is a pulsed mode, and wherein the second mode comprises alternating a first voltage and a second voltage; (claim 4) wherein the second mode is a continuously on mode; (claim 5) wherein the first mode comprises a first frequency and a first duty cycle, and wherein the second mode is a pulsed mode that comprises a second frequency and a second duty cycle; (claim 6) wherein the first frequency is equal to the second frequency; (claim 7) wherein the first duty cycle is equal to the second duty cycle; (claim 8) wherein the first duty cycle is different than the second duty cycle; (claim 9) wherein the first frequency is different than the second frequency; (claim 10) wherein the first duty cycle is the same as the second duty cycle; (claim 11) wherein the first duty cycle is different than the second duty cycle; (claim 12) wherein the second duty cycle is between 1% and 99%.
Xie teaches teaches many variations of operation, including on and off states (para. [0037]), variation in duty cycle (para. [0036]), frequency variation (para. [0036]), continuous vs. pulsed power (para. [0036], [0060], [0085]), different modes (RF or DC or pulsed DC, etc, para. [0036]), voltage variation (para. [0036], [0085]), and that either power supply can have these configurations to be same or different from each other (para. [0084], [0085], [0089]). Xie discloses this for the purpose of improving processes (para. [0003]).  See above again for intended use and optimization. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate optimization of the above operation modes taught by Xi with motivation to improve processes. 
Claims 3-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon as applied to claims 1-2 above, and further in view of US 2011/0236806 to “OUYE.”
Claims 3-12: Jeon does not disclose (claim 3) wherein the second mode is a pulsed mode, and wherein the second mode comprises alternating a first voltage and a second voltage; (claim 4) wherein the second mode is a continuously on mode; (claim 5) wherein the first mode comprises a first frequency and a first duty cycle, and wherein the second mode is a pulsed mode that comprises a second frequency and a second duty cycle; (claim 6) wherein the first frequency is equal to the second frequency; (claim 7) wherein the first duty cycle is equal to the second duty cycle; (claim 8) wherein the first duty cycle is different than the second duty cycle; (claim 9) wherein the first frequency is different than the second frequency; (claim 10) wherein the first duty cycle is the same as the second duty cycle; (claim 11) wherein the first duty cycle is different than the second duty cycle; (claim 12) wherein the second duty cycle is between 1% and 99%.
Ouye teaches many variations of operation and optimization, including, variation in duty cycle (para. [0015]), frequency variation (para. [0015]), continuous vs. pulsed power (para. [0015]), different modes (RF or DC or pulsed DC or continuous RF or continuous DC, etc, para. [0015]), voltage variation (para. [0015], [0029]), and that either power supply can have these configurations to be same or different from each other (para. [0015]). Ouye discloses this for the purpose of being used in any plasma process where ignition of a plasma is difficult due to high amount of energy required to ionize a gas, where such high energy may risk damaging a substrate disposed in the process chamber (para. [0034]). See above again for intended use and optimization.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of the above operation modes taught by Ouye with motivation to be used in any plasma process where ignition of a plasma is difficult due to high amount of energy required to ionize a gas, where such high energy may risk damaging a substrate disposed in the process chamber.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190088518 discloses conductive pins (138, Fig. 1A, 1G) electrically to a conductive (125) base that is connected to a DC power source (152/156, Fig. 1A, 1G, para. [0024]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718